DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
3.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
4.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit 
ww.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1,6,9,14,17 and 19, of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over patented claims 1 and 9 of U.S. Patent No. 11,290,730. Although the claims at issue are not identical, the scope and novel feature of the claims are the same and directed to the same invention, and the differences are obvious variation and they are not patentably distinct from each other, see below; 
17/673704
U.S. Patent No. 11,290,730
1.A method for encoding or decoding video data, comprising:
determining that a block in a picture derives motion information from a neighboring reconstructed block of a plurality of neighboring reconstructed blocks; selecting a set of samples from said plurality of neighboring reconstructed blocks responsive to said determining; selecting another set of samples, corresponding to said set of samples, from a reference picture; determining one or more illumination compensation parameters for said block, based on said selected set of samples and said selected another set of samples; applying illumination compensation to a prediction block for said block based on said determined one or more illumination compensation parameters, to form an illumination compensated prediction block for said block; and encoding or decoding said block using said illumination compensated prediction
block.
1. A method for encoding video data, comprising: selecting in a picture, for a block to be encoded in said picture, a set of neighboring samples from a plurality of neighboring reconstructed blocks of said block, based on motion information of said block to be encoded and motion information used to reconstruct said plurality of neighboring reconstructed blocks, wherein one or more samples of a particular block of said plurality of neighboring reconstructed blocks are included in said set of neighboring samples, responsive to a difference between a motion vector value of said particular block of said plurality of neighboring reconstructed blocks and a motion vector value of said block to be encoded being less than a threshold; selecting another set of samples, corresponding to said set of neighboring samples, from a reference picture; determining one or more illumination compensation parameters for said block to be encoded, based on said selected set of neighboring samples and said selected another set of samples; applying illumination compensation to a prediction block for said block based on said determined one or more illumination compensation parameters, to form an illumination compensated prediction block for said block to be encoded; and encoding said block to be encoded using said illumination compensated prediction block.
6. The method of claim 1, wherein only samples from said neighboring reconstructed block are selected to be included in said set of samples. 
similar to, said plurality of neighboring reconstructed blocks are included in said set of neighboring samples, of patented claim 1.

9. An apparatus for encoding or decoding video data, comprising:
one or more processors, wherein said one or more processors are configured to: determine that a block in a picture derives motion information from a neighboring reconstructed block of a plurality of neighboring reconstructed blocks; select a set of samples from said plurality of neighboring reconstructed blocks responsive to said determining; select another set of samples, corresponding to said set of samples, from a reference picture; determine one or more illumination compensation parameters for said block, based on said selected set of samples and said selected another set of samples; apply illumination compensation to a prediction block for said block based on said determined one or more illumination compensation parameters, to form an illumination compensated prediction block for said block; and encode or decode said block using said illumination compensated prediction block.
9. An apparatus for encoding video data, comprising: one or more processors, wherein said one or more processors are configured to: select in a picture, for a block to be encoded in said picture, a set of neighboring samples from a plurality of neighboring reconstructed blocks of said block, based on motion information of said block to be encoded and motion information used to reconstruct said plurality of neighboring reconstructed blocks, wherein one or more samples of a particular block of said plurality of neighboring reconstructed blocks are included in said set of neighboring samples, responsive to a difference between a motion vector value of said particular block of said plurality of neighboring reconstructed blocks and a motion vector value of said block to be encoded being less than a threshold; select another set of samples, corresponding to said set of neighboring samples, from a reference picture; determine one or more illumination compensation parameters for said block to be encoded, based on said selected set of neighboring samples and said selected another set of samples; apply illumination compensation to a prediction block for said block based on said determined one or more illumination compensation parameters, to form an illumination compensated prediction block for said block to be encoded; and encode said block to be encoded using said illumination compensated prediction block.
14. The apparatus of claim 9, wherein only samples from said neighboring reconstructed block are selected to be included in said set of samples.
similar to, said plurality of neighboring reconstructed blocks are included in said set of neighboring samples, of patented claim 9.

17. A non-transitory machine readable medium having stored thereon machine executable instructions that, when executed, implement an encoding or decoding method, the encoding or decoding method comprising: determining that a block in a picture derives motion information from a neighboring reconstructed block of a plurality of neighboring reconstructed blocks; selecting a set of samples from said plurality of neighboring reconstructed blocks responsive to said determining; selecting another set of samples, corresponding to said set of samples, from a reference picture; determining one or more illumination compensation parameters for said block, based on said selected set of samples and said selected another set of samples; applying illumination compensation to a prediction block for said block based on said determined one or more illumination compensation parameters, to form an illumination compensated prediction block for said block; and encoding or decoding said block using said illumination compensated prediction block.
1. A method for encoding video data, comprising: selecting in a picture, for a block to be encoded in said picture, a set of neighboring samples from a plurality of neighboring reconstructed blocks of said block, based on motion information of said block to be encoded and motion information used to reconstruct said plurality of neighboring reconstructed blocks, wherein one or more samples of a particular block of said plurality of neighboring reconstructed blocks are included in said set of neighboring samples, responsive to a difference between a motion vector value of said particular block of said plurality of neighboring reconstructed blocks and a motion vector value of said block to be encoded being less than a threshold; selecting another set of samples, corresponding to said set of neighboring samples, from a reference picture; determining one or more illumination compensation parameters for said block to be encoded, based on said selected set of neighboring samples and said selected another set of samples; applying illumination compensation to a prediction block for said block based on said determined one or more illumination compensation parameters, to form an illumination compensated prediction block for said block to be encoded; and encoding said block to be encoded using said illumination compensated prediction block.
19. The medium of claim 17, wherein only samples from said neighboring reconstructed block are selected to be included in said set of samples.
similar to, said plurality of neighboring reconstructed blocks are included in said set of neighboring samples, of patented claim 1.


	
	in view of the above, it is noted that claims 1,6,9,14,17 and 19 of the instant application is broader than the corresponding patented claims. Allowing claims 1, 6, 9, 14, 17 and 19, of the instant application would result in an unjustified or improper timewise extension of the "right to exclude” granted by a patent. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Feb. Cir. 1993).
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2018/0176592) in view of Lee (US 2019/0246133).
Regarding claim 1, Lim teaches a method for encoding or decoding video data (e.g., figs. 1-2), comprising; determining that a block in a picture derives motion information from a neighboring 
reconstructed block of a plurality of neighboring reconstructed blocks (e.g., figs. 1-, paragraphs 0073-0079), selecting a set of samples from the plurality of neighboring reconstructed blocks responsive to the determining (e.g., figs. 1-2, paragraphs 0069, 0074-0075,0081,0084,0114-0117), selecting another set of samples, corresponding to the set of samples, from a reference picture (e.g., paragraphs 0019-0020,0096,0103-0104).
Lim through-out the disclosure (e.g., abstract, paragraphs 0013-0014,0019-0020,0091-0096,0103-0105,0117,0133-0134) determining one or more illumination compensation parameters for the block, based on the selected set of samples and the selected another set of samples by applying reference IC to the reference block on the basis of the reference IC parameter, and generating a predicted sample of the current block on the basis of the illumination-compensated reference block based on the selected set of neighboring samples and another set of neighboring samples.
	Lim is silent in regards to, applying illumination compensation to a prediction block for the block based on the determined one or more illumination compensation parameters, to form an illumination compensated prediction block for the block; and encoding or decoding the block using the illumination compensated prediction block.
	Lee in the same field of endeavor (e.g., figs. 18-21, paragraphs 0061,0064,0150,0170-0172,0236,
0239,0240-0246) more clearly teach determining one or more illumination compensation parameters for the block to be encoded and applying illumination compensation to a prediction block and encoding.
	In view of the above, it would have been obvious before the effective filing date of the claimed
invention to a person having ordinary skill in the art to modify the teaching of Lee, into the illumination
compensation in an image coding system of Lim, in order to increase efficiency of intra prediction or
inter prediction, as suggested by the reference, paragraph 0226.
	Regarding claim 2, the combination of Lim and Lee teach the method of claim 1, responsive to that the block derives the motion information from a top neighboring reconstructed block of the plurality of neighboring reconstructed blocks, only neighboring samples above the block are selected to be included in the set of samples (e.g., paragraphs 0073-0075 of Lim, and paragraphs 0060-0061,0161 of Lee).
	Regarding claim 3, the combination of Lim and Lee teach the method of claim 2, wherein an entire top part of a template region is selected to be included in the set of samples (e.g., figs. 4-5 of Lim).
	Regarding claim 4, the combination of Lim and Lee teach the method of claim 1, responsive to that the block derives the motion information from a left neighboring reconstructed block of the plurality of neighboring reconstructed blocks, only neighboring samples to the left of the block are selected to be included in the set of samples (e.g., figs. 4-5, paragraphs 0037,0107,0115 of Lim, paragraph 0161 of Lee).
	Regarding claim 5, the combination of Lim and Lee teach the method of claim 4, wherein an entire left part of a template region is selected to be included in the set of samples (e.g., figs. 4-5 of Lim), it is noted that selection of the blocks/reconstructed block, left, top, left top, etc. or template region in a video coding, and motion vector determination/information based on the desired application is well known and used in the conventional prior art of the record, such as Francois et al. US 20120320982 and/or Thoreau Dominique WO-2010102935, entire disclosures.
	Regarding claim 6, the combination of Lim and Lee teach the method of claim 1, wherein only samples from the neighboring reconstructed block are selected to be included in said set of samples (e.g., reads on the plurality of neighboring reconstructed blocks are included in the set of neighboring
samples as addressed in claim 1, also paragraphs 0052,0069,0079-0087 of Lim, and 0226-0228 of Lee).
Regarding claim 7, the combination of Lim and Lee teach the method of claim 1, further comprising; obtaining a list of motion candidates including motion information of the plurality of neighboring reconstructed blocks, wherein an index indicates that the block derives motion information from the neighboring reconstructed blocks (e.g., paragraphs 0033,0047,0074-0078,0080 of Lim, also paragraphs 0097,0154,0164-0165,0170-0172,0226 of Lee).
Regarding claim 8, the combination of Lim and Lee teach the method of claim 1, further comprising; obtaining a list of motion candidates including motion information of the plurality of neighboring reconstructed blocks (please see claim 7 above), determining that a motion vector in the list of motion candidates minimizes a difference between a template of the block and a reference template, wherein the block derives motion information from the motion vector (e.g., paragraphs 0241-0243 of Lee). Furthermore; it is noted that the above claimed limitation is directed to the well-known technique of template matching and used in the conventional prior art of the record to derive best motion vector/information, as evidence by Thoreau Dominique WO-2010102935 and/or Francois et al. US 20120320982.
Regarding claims 9-16, the limitations claimed are substantially similar to claims 1-8 above, and has been addressed in the above claims 1-8.
Regarding claim 17, the limitations claimed are substantially similar to claim 1 above, and has been addressed in the above claim 1. Further, as for the computer implemented instruction to carry on the steps of video coding, since the disclosure of the above references, Lim and Lee are computer implemented video processing, therefore the software/instruction to carryon the process would have been necessitated by the process.
Regarding claims 18-20, the limitations claimed are substantially similar to claims 2,6 and 7 above, and has been addressed in the above claims.
Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Behrooz Senfi whose telephone number is 571-272-7339. The examiner can
normally be reached on M-F 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to see
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Kelley Christopher can be reached on 571-272-7331. The fax phone number for the organization where
this application or proceeding is assigned is 571 -273-8300.
	Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482